There are no new questions raised by appellant in his motion for rehearing. He again insists that we should not have sustained the action of the trial court in charging on provoking the difficulty. We reviewed these matters rather fully in our former opinion, and see no reason to change our conclusion. We think it is apparent from a review of the facts in the case, that the State was justified in asking that a charge be given presenting the right of imperfect self-defense. There is no question but that a short time before the fatal difficulty, there had been an encounter between the son of deceased and the appellant, which came very near involving the deceased and several others seriously. It is beyond question that appellant, with his three brothers, went out in the night-time, and stopped deceased in the road, and that appellant said he went kinder behind the others; and as they saw deceased approaching, appellant *Page 584 
said he stopped by the stick with which the fatal blow was struck because he was afraid of deceased — afraid he would have trouble with him. It is also admitted that when deceased came up he wanted to know what this was about, and that appellant accosted him and according to the defensive testimony said that he wanted an apology. It is claimed by appellant that deceased replied something to the effect that he looked like apologizing, and started at appellant with a knife. It thus seems clear that the presence and conduct of appellant caused the attack upon him by deceased, whether it was intended or not. This being true, the question of provoking the difficulty would not be improperly submitted. Branch's Ann. P.C., p. 1093; Winters v. State, 51 S.W. Rep., 1110; Smart v. State, 101 S.W. Rep., 990. In every case where the acts and conduct of the accused are the cause of an attack upon him, it is a question of fact under appropriate instructions, whether his acts and conduct were for the purpose of provoking a difficulty or not or were reasonably calculated to provoke such. Circumstances alone may be often of sufficient cogency to justify a charge on provoking a difficulty. Rogers v. State, 71 Tex.Crim. Rep., 159 S.W. Rep., 44; Tate v. State, 35 Tex.Crim. Rep.. Conduct of the accused alone may raise the issue of provoking a difficulty. Taylor v. State,47 Tex. Crim. 122. We see no reversible error in the action of the trial court in this particular.
Appellant also again urges his objection to a certain portion of a paragraph of the court's charge. We are unable to agree with this contention, and think we correctly decided the matter in the original opinion.
Appellant also renews his objection to the admission of testimony that a short time before the fatal difficulty, he cut the rubber tires on the buggy belonging to deceased, and put parts of peaches on the seat of said buggy. There seems no question but that such testimony would be admissible upon the issue of malice, and to show appellant's state of mind toward deceased and his son, both of whom were involved in the fatal difficulty, as well as the difficulty that almost immediately preceded it.
We have found no reversible error in said motion for rehearing, and same will be overruled.
Overruled. *Page 585